Title: William Partridge to Thomas Jefferson, 19 November 1810
From: Partridge, William
To: Jefferson, Thomas


          
            Sir
            Philadelphia Novr 19th 1810—
          
           Having acquired much practical knowledge of the art of Dying, and being in possession of the most rare and authentic information on the subject, which, several of the most respectable persons engaged in the business in England, have acquired; it is my wish to publish a work, on the dying of woollen stuffs in particular, upon a plan altogether new=And, as I am anxious to obtain your approbation and countenance, in the undertaking, I take the freedom to mention the contemplated arrangement.
          The works, which have, hitherto, been published, upon this subject, are almost entirely theoretical; and although they may assist the experienced Dyer, are by no means calculated to instruct the novice=The intent of the work, which I propose to publish, is, on the contrary, to enable every man, of common capacity, who may choose to engage in the business, to acquire and practise the art, with a certainty of success.
          It is my wish to publish the work, by subscription, in periodical numbers, say, a number every three months, and the whole not to exceed twenty-four numbers: each number to contain, the process for dying one colour, the receipt according to which such colour is produced in England, and samples (in dyed worsted, attatched to a particular leaf in each number) of the varieties of each colour from immediate experiment, on a scale of one pound of woollen stuff: the number also to contain directions relative to the quantity of water to be used—the proportion of the materia tinctoria—the mordants—the time of boiling—and such remarks, in the language of the Dyehouse, as may be best calculated to explain the practice.
          The six last numbers to be devoted to the discovery and description of the various colouring matters of this Country, and to be an exposition of the varieties of colour, which can be produced from each material, by the variation of the known mordants, by an attention to which any dyer may improve the art to the utmost state of perfection.
          With respect to the price, which I mean to fix for each number, I might with propriety enter into an explanation, if I were not addressing you, who must be well aware of the extent of time, labour, and expence, not only hitherto necessarily consumed in acquiring the knowledge, I mean to diffuse, but which must hereafter be consumed in the preperation and publication of this work. Indeed, the value of this work can only be fully appreciated by those, who labor in doubt, error, or difficulty, from the want of it, and it is therefore upon the patronage of such men that I shall chiefly rely for what must be considered, by all persons acquainted with the subject, as but a reasonable compensation. The number of subscribers I propose to limit to two hundred, and the price of each number to four Dollars. If the work can be compleated in less than six years, it will of course be my desire to do so, but I cannot promise a faithful execution of such an undertaking within a shorter space of time=it is to be observed, however, that each number will be perfect in itself.
          Having thus briefly described my plan, I beg you to favor me with your candid opinion of it—whether you think any improvement may be introduced, and whether you think there is a probability of adequate encouragement. Should your opinion be favourable, permit me to hope for liberty to quote your approbation, in my prospectus, in order to secure public confidence.
          
          I pray you, Sir, to pardon the freedom I have thus taken, and to favor me with your answer as early as you can with convenience do so.
          
            I am Dr Sir With great respect Your Obdt Servt
            
              
                
 Wm Partridge
              
              
                No 72 North ninth St
              
            
          
        